DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I: Fig.3, 4, and 6 (Claims 12, 13, and 16)
Species II: Fig.5 (Claims 14-15).
Species I and species II are mutually exclusive because species II recites “a 4th ferromagnetic layer, wherein the 4th ferromagnetic layer is positioned between the Heusler alloy layer and the nonmagnetic layer” In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: A different search query is required for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Travis Howard on November 4, 2022 a provisional election was made without traverse to prosecute the species I, claims 1-13 and 16.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 14 and 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fuji et al (Fuji) (US 20130242435 A1). 
As to Claim 1, Fuji discloses a magnetoresistive effect element in Fig.1 comprising: a first ferromagnetic layer (¶0046, [14]); a second ferromagnetic layer (¶0046, [18]); and a nonmagnetic layer (¶0046, [16]) positioned between the first ferromagnetic layer [14] and the second ferromagnetic layer [18], wherein at least one of the first ferromagnetic layer [14] and the second ferromagnetic layer [18] includes a Heusler alloy layer (¶0207 for [14], and ¶0214 for [18]) including a crystal region (¶0213) and an amorphous region (¶0213).
As to Claim 2, Fuji discloses a Heusler alloy (¶0214, Fig.1, [18]) layer that includes the crystal region (¶0213) and the amorphous region (¶0213) mixed together. The crystal region and amorphous region are within the same layer, and with the broadest reasonable interpretation these two are mixed within the layer.
As to Claim 3, Fuji discloses in Fig.1 a proportion of the crystal region (¶0213) is higher than a proportion of the amorphous region (¶0213) at a first interface (interface between [18] and [16]) in the Heusler alloy layer (¶0214, [18]) which is in contact with the nonmagnetic layer (¶0213, [16]). 
As to Claim 4, Fuji discloses in Fig.1 a first interface (interface between [18] and [16]) in the Heusler alloy layer (¶0213, [18]) which is in contact with the nonmagnetic layer (¶0213, [16]) is the crystal region (¶0213).
As to Claim 5, Fuji discloses in Fig.1 that a first ferromagnetic layer (¶0046, [14]) is a magnetization fixed layer (¶0063), the second ferromagnetic layer (¶0046, [18]) is a magnetization free layer (¶0067), and the second ferromagnetic layer [18] includes the Heusler alloy layer (¶0214).
As to Claim 7, Fuji discloses in Fig.1 a substrate (¶0048, [11]), wherein the first ferromagnetic layer (¶0046, [14]) is positioned closer to the substrate [11] than the second ferromagnetic layer (¶0046, [18]). Through the broadest reasonable interpretation, the first electrode [11] can function as a substrate for the rest of the structure to be built upon.
As to Claim 9, Fuji discloses in Fig.1 a proportion of the crystal region at the first interface (interface between [18] and [16]) in the Heusler alloy layer (¶0214, [18]) which is in contact with the nonmagnetic layer (¶0213, [16]) is higher than that at a second interface (interface between [18] and [20]) on a side opposite to the first interface (interface between [18] and [16]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al (Fuji) (US 20130242435 A1) in view of Daibou et al (Daibou) (US 9087980 B2).
As to Claim 8, Fuji discloses a crystal region (¶0212) aiming to have a certain directional orientation (¶0183).
Fuji does not disclose a crystal region that includes a plurality of crystal grains, and a direction of a crystal axis of at least one crystal grain among the plurality of crystal grains is different from directions of crystal axes of any of the other crystal grains.
Daibou discloses a crystal region includes a plurality of crystal grains (¶18; difficulty having uniform growth results in non-uniform and different, a plurality, of crystal grains), and a direction of a crystal axis of at least one crystal grain among the plurality of crystal grains is different from directions of crystal axes of any of the other crystal grains (¶49; “random crystalline orientations” fits the criteria of having at least one different direction than the others).
It would be obvious to a person of ordinary skill in the art before the effective filing date to modify Fuji in view of Daibou to have the crystal region includes a plurality of crystal grains, and a direction of a crystal axis of at least one crystal grain among the plurality of crystal grains is different from directions of crystal axes of any of the other crystal grains in order to increase the coercive force and restrain the crystalline orientation distribution, which would in turn increase the magnetoresistive properties of the materials.
Allowable Subject Matter
Claims 6, 10-13, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art on record neither anticipated nor rendered obvious the “proportion of the crystal region in the Heusler alloy layer in the first ferromagnetic layer is higher than that in the Heusler alloy layer in the second ferromagnetic layer” as recited in Claim 6, “proportion of the crystal region decreases toward the second interface from the first interface” as recited in Claim 10, “            
                α
                +
                β
                >
                2
            
         is satisfied” of             
                
                    
                        C
                        o
                    
                    
                        2
                    
                
                
                    
                        Y
                    
                    
                        α
                    
                
                
                    
                        Z
                    
                    
                        β
                    
                
            
         as recited in Claim 11, “third ferromagnetic layer is in contact with a surface on a side opposite to a surface of the Heusler alloy layer which faces the nonmagnetic layer” as recited in Claim 12, “at least a portion of a crystal region of the third ferromagnetic layer is lattice-matched with the crystal region of the Heusler alloy layer” as recited in Claim 13, and “second nonmagnetic layer is in contact with a surface on a side opposite to a surface of the third ferromagnetic layer which faces the nonmagnetic layer” as recited in Claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H SUH whose telephone number is (571)272-4667. The examiner can normally be reached M - F, 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHELLE IACOLETTI can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/DANIEL HYUN SUH/Examiner, Art Unit 4185